—Order, Supreme Court, New York County (Shirley Finger-hood, J.), entered June 29, 1992, which granted petitioner’s application pursuant to CPLR article 78 to annul respondent’s denial of petitioner’s application for an on-premises liquor license, and directed respondent to issue the license, unanimously affirmed, without costs.
Respondent’s finding that petitioner’s lack of experience would prevent it from effectively running a bar is mere speculation that has no rational basis in the record (see, Matter of Sled Hill Cafe v Hostetter, 22 NY2d 607, 612-613), which demonstrates that three of the four principals operated their own business, that one of the principals ran a restaurant that sold liquor, and that petitioner hired a general manager with extensive liquor experience. Concur — Milonas, J. P., Rosenberger, Kupferman and Ross, JJ.